Title: George Washington to the Provisional Executive Council of France, [24 May 1793]
From: Jefferson, Thomas
To: Washington, George



Very great and good friends & allies
[24 May 1793]

The citizen Ternant has delivered to me the letter wherein you inform me that yielding to his desire to serve his country in the military line, you had determined to recall him from his mission as your Minister plenipotentiary to the US. His conduct during the time of his residence in this country has been such as to meet my entire approbation and esteem; and it is with great pleasure I render him the justice of this testimony. In whatever line of service you may hereafter think proper to employ him, I have no doubt he will so conduct himself as to merit well of his country and to obtain it’s favor and protection.
I assure you, with a sincere participation, of the great and constant friendship which these US. bear to the French nation, of the interest they feel in whatever concerns their happiness and prosperity, and of their wishes for a perpetual fraternity with them, and I pray god to have them and you, very great and good friends and allies, in his holy keeping.
Written at Philadelphia this day of May in the year of our lord 1793 and of the independence of the US. the 17th.

